UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 30, 2011 Date of Report (date of earliest event reported) Sigma Designs, Inc. (Exact name of Registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1778 McCarthy Blvd Milpitas, California95035 (Address of principal executive offices) (408) 262-9003 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition The information contained in this Item 2.02 and in the accompanying exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended (the “Securities Act”), except as shall be expressly set forth by specific reference in such filing. On November 30, 2011, Sigma Designs, Inc. (the “Company”) issued a press release announcing its results for the third fiscal quarter ended October 29, 2011 and intends to present additional information during a related conference call to be held on November 30, 2011. The press release and conference call contain forward-looking statements regarding the Company and include cautionary statements identifying important factors that could cause actual results to differ materially from those anticipated. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits The information contained in this Item 9.01 and in the accompanying exhibit shall not be deemed filed for purposes of Section 18 of the Exchange Act or incorporated by reference in any filing under the Exchange Act or the Securities Act, except as shall be expressly set forth by specific reference in such filing. (c) Exhibits. Exhibit Description Press Release issued by Sigma Designs, Inc. dated November 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 30, 2011 SIGMA DESIGNS, INC. By: /s/Thinh Q. Tran Thinh Q. Tran President and Chief Executive Officer (Principal Executive Officer) EXHIBIT INDEX Exhibit Description Press Release issued by Sigma Designs, Inc. dated November 30, 2011.
